PER CURIAM.
The controversy in the lower court is an outgrowth of prior litigation between these parties, reported in Buckress Land Co. v. Metropolitan Dade County, Fla.1970, 232 So.2d 384. Following the mandate in the last decision, the matter recurred before the trial court on a motion for judgment on the pleadings, the County having admitted the bona fides of the agricultural operation of the appellee Buckress.
The two causes below, involving different tax years, were before different trial judges. One entered a final judgment for the amount of taxes paid under the illegal assessment, plus interest at the rate of 6% from the date they were paid under protest; the other trial judge permitted a recovery of that portion of the taxes paid under the illegal assessment but denied interest, notwithstanding that the taxes had been paid under protest. The City of Opa-Locka appealed and assigned error in the trial court’s denying it the right to contest the bona fides of Buckress’ agricultural operation within the City limits, and assigned error in one of the trial courts holding it liable for interest on one of the judgments. Buckress cross-assigned error in the denial of interest in the judgment obtained from the other trial court. The causes were consolidated in this court and, following briefing and oral argument, we affirm the action of the trial courts in the entries of the judgments on the pleadings for the amount of the illegal taxes paid under protest [Buckress Land Co. v. Metropolitan Dade County, supra], and affirm that judgment in Case No. 70-858 wherein interest was awarded the taxpayer, and modify the judgment in Case No. 70-1182, wherein interest was denied by including therein a provision permitting interest to *340be recovered by the taxpayer from the funds on hand held by the County to the account of the City of Opa-Locka, upon the authority of Treadway v. Terrell, 117 Fla. 838, 158 So. 512; Florida Livestock Board v. Gladden, Fla. 1956, 86 So.2d 812; cf. Simpson v. Merrill, Fla. 1970, 234 So.2d 350.
Therefore, for the reasons above stated, the final judgments here under review be and they are hereby affirmed as herein-above modified.
Affirmed as modified.